United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF COMMERCE, U.S.
CENSUS BUREAU, Rainelle, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-204
Issued: September 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 1, 2010 appellant filed a timely appeal from a May 18, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP) rescinding its acceptance of his
claim and a July 27, 2010 merit decision denying his traumatic injury claim. Pursuant to the
Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to rescind acceptance of appellant’s
traumatic injury claim as he was not in the performance of duty when injured on March 4, 2009.
On appeal, counsel contends that appellant’s injury occurred in the performance of duty
and that OWCP erroneously rescinded acceptance of his claim on the basis of hearsay.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 30, 2009 appellant, a 26-year-old recruiting assistant, filed a traumatic injury
claim alleging that he sustained a right knee injury in front of his home on March 4, 2009, when
he slipped and fell on an icy sidewalk while on his way to work. He stated that he was on his
way to a testing site to administer tests to applicants in the performance of his duties.
In a July 1, 2009 telephone conversation, appellant’s supervisor informed OWCP that
appellant was on duty on the date in question. In the course of his duties, appellant was required
to use his privately-owned vehicle to drive from his home to the testing sites and was reimbursed
for mileage. The supervisor was unaware whether a test was scheduled on March 4, 2009.
On July 1, 2009 OWCP accepted the claim for partial tear of the right medial collateral
ligament and tear of the right anterior cruciate ligament.
In a letter dated July 27, 2009, the employing establishment controverted appellant’s
claim contending that he was an intermittent temporary employee and was not in the
performance of duty when injured on March 4, 2009. Dwight Dean, regional director, stated that
personnel in West Virginia were aware that appellant had a knee injury; however, appellant did
not indicate that the injury was work related until April 27, 2009, when he told a colleague that
he wanted to file a workers’ compensation complaint. He noted that appellant was not scheduled
to administer any test on March 4, 2009, did not report any hours of work on that date or call to
request that another employee fill in for him on that day. Additionally, recruiting had already
ended for the region. Mr. Dean also contended that the record contained conflicting accounts of
the alleged injury and there were no eye witnesses to the incident.
The employing establishment submitted a July 27, 2009 report of injury reflecting that
appellant had slipped on the ice and twisted his right knee on March 4, 2009. Supervisor Charles
Adkins stated that appellant called and indicated that he hurt his knee at home and would not be
able to make testing on Friday.2 In a letter dated July 30, 2009, Victoria Gail Smoot, a testing
scheduler, stated that there was no testing scheduled for the date in question. The record
contains payroll reports reflecting no hours claimed by appellant on March 4, 2009.
In a November 10, 2009 decision, OWCP rescinded its acceptance of the claim on the
grounds that appellant was not in the performance of duty at the time of the March 4, 2009
incident.
On November 25, 2009 appellant requested an oral hearing.
At a March 4, 2010 hearing, appellant testified that he called the employing
establishment five minutes after he fell on March 4, 2009. He allegedly talked to “some girl”
and told her that he could not make the testing. Appellant did not fill out the time sheet for 15
minutes of work on the date of injury because it was the last thing on his mind.
Appellant submitted a copy of a schedule reflecting that people were scheduled for
testing on March 4, 2009 at Snowshoe Career Center in Marlinton, WV. On April 2, 2010 the
employing establishment acknowledged that, while appellant prebooked the Snowshoe resort on
2

The Board notes that March 4, 2009 was a Wednesday.

2

March 4, 2009; the staff at Snowshoe, however, confirmed that no one appeared for the testing.
Further, there was no log of applicants, no record of appellant’s having cancelled testing and no
record of appellant’s telephone call to the “girl.” In an April 6, 2010 letter, recruiting
coordinator William Fuller stated that there was no sign-in sheet to validate that there was a test
administered on March 4, 2009, and no document to establish that an actual test was scheduled
for that day in Pocohontas County.
In a May 18, 2010 decision, an OWCP hearing representative affirmed the November 10,
2009 decision rescinding acceptance of appellant’s claim on the grounds that the evidence did
not establish that the claimed injury occurred in the performance of duty. In a decision dated
July 27, 2010, OWCP formally denied appellant’s claim based on the findings of the hearing
representative.
LEGAL PRECEDENT
Section 8128 of FECA provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.3 The Board
has upheld OWCP’s authority to reopen a claim at any time on its own motion under 5 U.S.C.
§ 8128 and, where supported by the evidence, set aside or modify a prior decision and issue a
new decision. The power to annul an award, however, is not an arbitrary one and an award for
compensation can only be set aside in the manner provided by the compensation statute.
OWCP’s burden of justifying termination or modification of compensation holds true where
OWCP later decides that it has erroneously accepted a claim for compensation. In establishing
that its prior acceptance was erroneous, OWCP is required to provide a clear explanation of its
rationale for rescission.4
Congress, in providing for a compensation program for federal employees, did not
contemplate an insurance program against any and every injury, illness or mishap that might
befall an employee contemporaneous or coincidental with his or her employment. Liability does
not attach merely upon the existence of an employee/employer relation. Instead, Congress
provided for the payment of compensation for the disability or death of an employee resulting
from personal injury sustained while in the performance of his duty.5 The phrase “while in the
performance of duty” has been interpreted by the Board to be the equivalent of the commonly
found prerequisite in workers’ compensation law of arising out of and in the course of
employment. In addressing this issue, the Board has stated: “In the compensation field, to occur
in the course of employment, in general, an injury must occur: (1) at a time when the employee
may reasonably be said to be engaged in his or her master’s business; (2) at a place where he or
she may reasonably be expected to be in connection with the employment; and (3) while he or
she was reasonably fulfilling the duties of his or her employment or engaged in doing something
incidental thereto.”6 In deciding whether an injury is covered by FECA, the test is whether,

3

5 U.S.C. § 8128.

4

Amelia S. Jefferson, 57 ECAB 183 (2005).

5

5 U.S.C. § 8102(a); Angel R. Garcia, 52 ECAB 137 (2000).

6

George E. Franks, 52 ECAB 474 (2001).

3

under all the circumstances, a causal relationship exists between the employment itself, or the
conditions under which it is required to be performed and the resultant injury.7
The Board has recognized that, as a general rule, off-premises injuries sustained by
employees having fixed hours and places of work while going to or coming from work, are not
compensable as they do not arise out of and in the course of employment. Such injuries are
merely the ordinary, nonemployment hazards of the journey itself which are shared by all
travelers. There are recognized exceptions which are dependent upon the particular facts relative
to each claim: (1) where the employment requires the employee to travel on the highways;
(2) where the employer contracts to and does furnish transportation to and from work; (3) where
the employee is subject to emergency calls, as in the case of firemen; and (4) where the
employee uses the highway to do something incidental to his employment with the knowledge
and approval of the employer.8
In addressing the coming and going rule, Larson states that when the employee is paid an
identifiable amount as compensation for time spent in a going or coming trip, the trip is within
the course of employment.9 The Board has held that an exception to the general going and
coming rule is made for travel from home when the employee is to perform a special errand. In
such a situation the employer is deemed to have agreed, expressly or impliedly, that the
employment service should begin when the employee leaves home to perform the special errand.
Ordinarily, cases falling within this exception involve travel which differs in time, or route, or
because of an intermediate stop, from the trip which is normally taken between home and work.
In such a case, the hazard encountered in the trip may differ from that involved in normally
going to and returning from work. The essence of the exception, however, is not found in the
fact that a greater or different hazard is encountered but in the agreement to undertake a special
task. For this reason, coverage is afforded from the time the employee leaves home, even though
in time and route the journey may be, in part, identical to that normally followed in going to
work.10
Regarding payment for expense of travel, Larson states that in the majority of cases
involving a deliberate and substantial payment for the expense of travel, or the provision of an
automobile under the employee’s control, the journey is held to be in the course of
employment.11
In his treatise, The Law of Workers’ Compensation, Larson sets forth the general criteria
for performance of duty as it relates to travel employees or employees on temporary-duty
assignments, as follows:
“Employees whose work entails travel away from the employer’s premises are
held in the majority of jurisdictions to be within the course of their employment
7

Mark Love, 52 ECAB 490 (2001).

8

Connie J. Higgins (Charles H. Higgins), 53 ECAB 451 (2002); Melvin Silver, 45 ECAB 677 (1994).

9

A. Larson, The Law of Workers’ Compensation § 14.06(1) (2008).

10

Elmer L. Cook, 11 ECAB 163 (1964).

11

A. Larson, supra note 8 at § 14.07(1).

4

continuously during the trip, except when a distinct departure on a personal errand
is shown. Thus, injuries arising out of the necessity of sleeping in hotels or eating
in restaurants away from home are usually held compensable.”12
The Board has similarly recognized that FECA covers an employee 24 hours a day when
the employee is on travel status and engaged in activities essential or incidental to such duties.13
It is a well-established principle that where the employee as part of her job is required to bring
along her own car, truck or motorcycle for use during the working day, the trip to and from work
is by that fact alone embraced within the course of employment.14
OWCP’s procedure manual identified four broad categories of off-premises workers.15 In
determining whether this class of employees has sustained an injury in the performance of duty,
the factual evidence must be examined to ascertain whether, at the time of injury, the employee
is within the period of the employment, at a place where the employee reasonably may be and
while the employee is fulfilling employment duties or engaged in activities reasonably incidental
thereto.16
ANALYSIS
The Board finds that appellant was not in the performance of duty at the time of the
March 4, 2009 injury and therefore the acceptance of his claim was properly rescinded.
Appellant alleged that, in the early morning of March 4, 2009, he sustained a knee injury
on the sidewalk in front of his house when he slipped on ice and fell while on his way to an
employing establishment testing site. Based upon his representations, OWCP accepted his
claim.
Based on additional information and evidence received from the employing
establishment, on May 18, 2010 OWCP rescinded acceptance of appellant’s claim on the
grounds that he was not in the performance of duty at the time of the March 4, 2009 incident. On
July 27, 2010 OWCP formally denied the claim. The Board finds that appellant was not in the
performance of duty at the time of the March 4, 2009 incident.
It is not disputed that appellant was an intermittent, temporary employee and, as such, did
not have fixed hours or a fixed duty station. Appellant was responsible for scheduling and
administering tests to applicants at various locations and times, required to use his personal
vehicle in the course of performing his duties and was reimbursed for mileage. It is a wellestablished principle that where the employee as part of his job is required by the employing
12

Id. at § 25.01 (2008); see also Susan A. Filkins, 57 ECAB 630 (2006); Lawrence J. Kolodzi, 44 ECAB
818 (1993).
13

See Ann P. Drennan, 47 ECAB 750 (1996); Richard Michael Landry, 39 ECAB 232 (1987) and cases cited
therein.
14

A. Larson, The Law of Workers’ Compensation, supra note 8 at § 15.05 (2000); J.E., 59 ECAB 119 (2007);
L.T., Docket No. 09-1798 (issued August 5, 2010).
15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.5a (August 1992).
See David P. Sawchuk, 57 ECAB 316 (2006); Donna K. Schuler, 38 ECAB 273 (1986).
16

Thomas E. Keplinger, 46 ECAB 699 (1995); see also Federal (FECA) Procedure Manual, Part 2 -- Claims,
Performance of Duty, Chapter 2.804.5b (August 1992).

5

establishment to use his own vehicle, the trip to and from work is by that fact alone embraced
within the course of employment.17 Therefore, if appellant was, indeed, on his way to work in
his vehicle then his knee injury would fall within the performance of duty.
The evidence does not establish, however, that appellant was in his vehicle on his way to
work at the time of the March 4, 2009 incident.
OWCP rescinded the claim on the grounds that appellant was not on his way to work at
the time of the incident. The Board finds that the evidence of record does not establish that
appellant had scheduled work on the day in question. Appellant does not contest that no testing
occurred on March 4, 2009. Dwight Dean, regional director, stated that appellant was not
scheduled to administer a test on March 4, 2009, did not report any hours of work on that date or
call to request that another employee fill in for him on that day. Additionally, recruiting had
already ended for the region on that date. Ms. Smoot, a testing scheduler, stated that there was
no testing scheduled for the date in question, and payroll reports document that no hours were
claimed by appellant on March 4, 2009. Although appellant alleged that he spoke with “some
girl” at the employing establishment on the morning he was injured, there is no evidence of
record of such a telephone call, no log of applicants and no record of appellant’s having
cancelled testing. The Board finds that the evidence does not establish that appellant was
scheduled to work on the morning of March 4, 2009.
As noted, where an employee is required to use his or her own vehicle as part of his or
her job during the working day, the trip to and from work is by that fact alone embraced within
the course of employment.18 Accordingly, an injury sustained while traveling to and from work
may be within the performance of duty for that employee.19 Because appellant was required to
use his own transportation, which was a benefit to the employer, he may be deemed to be in the
performance of his duties when driving his vehicle to and from work, but he was not in the
performance of duty when he fell on March 4, 2009. At that time, he was not driving or inside
his motor vehicle at the time of injury. Appellant sustained a knee injury on the sidewalk in
front of his house. Regardless of whether he used his private vehicle in the course of his
employment, the act of leaving one’s residence to get to work is an activity in which all
employees engage. The extension of coverage would not apply until the point that he entered the
vehicle to drive to work.20 The Board finds that appellant did not sustain an injury in the
performance of duty as he was not yet engaged in his master’s business or otherwise fulfilling
the duties of his employment or something incidental thereto.
On appeal, counsel argues that OWCP improperly determined, in part, based on hearsay
evidence, that appellant did not have an appointment at the employing establishment on the date
in question. Based on the evidence of record, the Board finds that OWCP properly rescinded
acceptance of appellant’s claim and correctly determined that he did not sustain an injury in the
performance of duty.
17

A. Larson, The Law of Workers’ Compensation, supra note 8 at § 15.05 (2000); L.T., supra note 14; J.E., supra
note 14.
18

J.E., supra note 14.

19

Kathryn A. Tuel-Gillem, 52 ECAB 451 (2001).

20

L.T., supra note 14. See also id.

6

The Board finds that OWCP properly reopened appellant’s claim for further review and
determined that he was not in the performance of duty at the time of the March 4, 2009 incident.
CONCLUSION
The Board finds that the Office properly rescinded acceptance of appellant’s claim and
properly determined that appellant did not sustain an injury in the performance of duty on
March 4, 2009.
ORDER
IT IS HEREBY ORDERED THAT the July 27 and May 18, 2010 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: September 13, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

